- Midland National Life Insurance Company Advantage II Variable Annuity Advantage III Variable Annuity National Advantage Variable Annuity Vector Variable Annuity Vector II Variable Annuity Variable Annuity Variable Annuity II MNL Advisor Variable Annuity Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C Supplement dated July 1, 2010 to Prospectuses Dated May 1, 2010 With respect to the address for Midland National Life Insurance Company, Principal Office, this supplement will alter the prospectuses and statements of additional information for the flexible premium deferred variable annuity contracts listed above in the following manner: The Principal Office address will change to the following effective July 12, 2010. 4350 Westown Parkway West Des Moines, IA 50266 This contact information replaces all references to the Principal Office address provided in the May 1, 2010 prospectuses and statements of additional information. The address for the Principal Office provided in the May 1, 2010 prospectuses and statements of additional information no longer applies. Please retain this supplement for future reference.
